Title: August 26. 1796. Fryday.
From: Adams, John
To: 


       Cloudy. Wind. N.E. but not rainy. The shower last night has refreshed Us. The Corn, the Gardens, the Pastures, The After feed, the Fruit trees all feel it.
       Sullivan gone for a Load of Seaweed. The other Men upon the Wall. In digging a Trench for the Wall We find Stones enough, in Addition to the old Wall to compleat the New one. Four hands with a Yoke of Oxen have done Six Rods in four days Monday, Tuesday, Wednesday and Thursday.
       Brisler went Yesterday a plovering with a Party who killed about an hundred.
       ”Inflexible to preserve, virtuous to pursue, and intelligent to discern the true Interests of his Country.” Flattering expressions of a Toast, the more remarkable as they originated in N. York.—God grant they may never be belied, never disproved.
       Mr. Sedgwick and Mr. Barrell came up to see me, and gives a sanguine Account of the future Elections of Senators and Representatives.
       Sullivan brought up a Load of Seaweed for the Swine. Trask at Work the 3d day mowing Bushes in the old Plain.
      